                           Case 20-35599 Document 1 Filed in TXSB on 11/17/20 Page 1 of 9


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Aztec/Shaffer, LLC

2.   All other names debtor
     used in the last 8 years
                                  DBA Aztec Events & Tents
     Include any assumed          DBA Shaffer Sports & Events
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  601 W. 6th Street
                                  Houston, TX 77007
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Harris                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://aztecusa.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                            Case 20-35599 Document 1 Filed in TXSB on 11/17/20 Page 2 of 9
Debtor    Aztec/Shaffer, LLC                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     ASAIG, LLC                                                     Relationship            Parent
                                                  District   S.D.TX.                      When      11/17/20                Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                            Case 20-35599 Document 1 Filed in TXSB on 11/17/20 Page 3 of 9
Debtor   Aztec/Shaffer, LLC                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                            Case 20-35599 Document 1 Filed in TXSB on 11/17/20 Page 4 of 9
Debtor    Aztec/Shaffer, LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 17, 2020
                                                  MM / DD / YYYY


                             X   /s/ A. Kelly Williams                                                    A. Kelly Williams
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Director




18. Signature of attorney    X   /s/ Matthew Okin                                                          Date November 17, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Matthew Okin
                                 Printed name

                                 Okin Adams LLP
                                 Firm name

                                 1113 Vine St., Suite 240
                                 Houston, TX 77002
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (713) 228-4100                Email address      info@okinadams.com

                                 00784695 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-35599 Document 1 Filed in TXSB on 11/17/20 Page 5 of 9
Case 20-35599 Document 1 Filed in TXSB on 11/17/20 Page 6 of 9
          Case 20-35599 Document 1 Filed in TXSB on 11/17/20 Page 7 of 9




                                                                                          EXHIBIT A

      APPROVAL OF FILING OF CHAPTER 11 BANKRUPTCY PROCEEDINGS

        WHEREAS, the Managers of ASAIG, LLC, a Texas limited liability company, have
reviewed the materials presented by the management of the Company regarding the liabilities and
liquidity situation of the Company, the strategic alternatives available to it, and the effect of the
foregoing on the Company’s business;

      WHEREAS, the Managers have had the opportunity to consult with the management of
the Company and fully consider each of the strategic alternatives available to the Company;

        WHEREAS, the Managers of the Company have deemed it advisable and in the best
interests of the Company, and its creditors, members, and other interested parties, that the
Company and any of its subsidiaries, including Aztec / Shaffer, LLC, a Texas limited liability
company (the “Subsidiary”), file a petition seeking relief under the provisions of chapter 11 of title
11 of the United States Bankruptcy Code (the “Bankruptcy Code”) for purpose of restructuring the
Company’s business affairs; and

        WHEREAS, Article VI of the applicable Company Agreement of ASAIG, LLC authorizes
the Managers, by unanimous written consent, to take any action required or permitted by law, the
Certificate of Formation, or the Company Agreement.

                NOW, THEREFORE, BE IT:

Chapter 11 Filings

       RESOLVED, that the Managers determine that it is desirable and in the best interests of
the Company, its equity holders, its creditors as a whole, and other parties in interest, that the
Company and its Subsidiary file voluntary petitions for relief (the “Petitions”) and commence cases
(the “Chapter 11 Cases”) under chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the Southern District of Texas (the “Bankruptcy Court”); and further

        RESOLVED, that the Managers, hereby authorize, direct, empower and appoint A. Kelly
Williams (the “Authorized Representative”), as the Company’s representative, acting in the name
and on behalf of the Company and its Subsidiary, to: (i) execute and verify the Petitions as well as
all other ancillary documents, and to cause the Petitions to be filed with the Bankruptcy Court, and
to make or cause to be made prior to the execution thereof any modifications to the Petitions or
ancillary documents; (ii) execute, verify, and file or cause to be filed all of the petitions, schedules,
lists, motions, applications, and other papers or documents advisable, appropriate, convenient,
desirable or necessary in connection with the foregoing; and (iii) to conduct the restructuring and
execute all documents or papers necessary or desirable to effectuate the proposed restructuring;
and further

Retention of Professionals

       RESOLVED, that the Managers hereby authorize and direct the Authorized
Representative, in the name and on behalf of the Company and its Subsidiary, to employ any



                                                   2
         Case 20-35599 Document 1 Filed in TXSB on 11/17/20 Page 8 of 9




individual and/or firm as counsel, professionals, consultants or financial advisors to the Company
or its Subsidiary as the Authorized Representative may deem advisable, appropriate, convenient,
desirable or necessary to represent and assist the Company or its Subsidiary in carrying out their
duties under the Bankruptcy Code and any other applicable law; and further

        RESOLVED, that the Managers hereby authorize the retention of the law firm of Okin
Adams LLP (“Okin Adams”) to represent the Company and its Subsidiary as general bankruptcy
counsel and to represent and assist the Company and its Subsidiary in carrying out their duties
under the Bankruptcy Code, and to take any and all actions to advance the Company’s and its
Subsidiary’s rights, including the preparation of pleadings and filings in the Chapter 11 Cases; and
in connection therewith, the Authorized Representative is authorized and directed, in the name and
on behalf of the Company and its Subsidiary, to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon the filing of the Petitions and to cause to be
filed an appropriate application for authority to retain the services of Okin Adams; and further

Ratification of Prior Acts

        RESOLVED, that all actions by the Authorized Representative and other Managers,
officers, directors, or members of the Company and its Subsidiary heretofore taken, and expressly
approved by the Authorized Representative, in connection with the subject of the foregoing
resolutions be, and they hereby are, approved, ratified and confirmed in all respects as the acts and
deeds of the Company and its Subsidiary; and further

        RESOLVED, that all prior lawful acts taken or caused to be taken with the express
approval of the Authorized Representative by or on behalf of the Company and its Subsidiary by
any of its Managers, officers, directors, members and authorized agents, including, but not limited
to, any and all acts taken or caused to be taken in connection with the foregoing resolutions, which
were done in reliance on the Managers’ expressed desire to reorganize the Company’s debts and
business affairs, and the negotiation and preparation of documents and actions ancillary thereto
are hereby ratified, approved and confirmed in all respects and adopted as the acts of the Company
and the Subsidiary, as applicable; and further

        RESOLVED, that the Authorized Representative and any of the appropriate Managers,
officers, directors, and members of the Company and its Subsidiary expressly authorized by the
Authorized Representative be, and each of them hereby are, authorized: (i) to prepare, execute,
deliver and perform, as the case may be, such agreements, amendments, applications, approvals,
certificates, communications, consents, demands, directions, documents, further assurances,
instruments, notices, orders, requests, resolutions, supplements or undertakings; (ii) to pay or cause
to be paid on behalf of the Company and its Subsidiary any related costs and expenses; and (iii) to
take such other actions, in the name and on behalf of the Company and its Subsidiary, as each such
Manager, officer, director, or member, as applicable, in his, her or its discretion, shall deem
necessary or advisable to complete and effect the foregoing transactions or to carry out the intent
and purposes of the foregoing resolutions and the transactions contemplated thereby, the
preparation, execution, delivery and performance of any such agreements, amendments,
applications, approvals, certificates, communications, consents, demands, directions, documents,
further assurances, instruments, notices, orders, requests, resolutions, supplements or
undertakings, the payment of any such costs or expenses and the performance of any such other



                                                  3
         Case 20-35599 Document 1 Filed in TXSB on 11/17/20 Page 9 of 9




acts to be conclusive evidence of the approval of the Managers thereof and all matters relating
thereto; and further

       RESOLVED, that all actions heretofore taken by the Authorized Representative, and the
Managers, officers, directors, and members of the Company and its Subsidiary as expressly
authorized by the Authorized Representative with respect to the foregoing transactions and all
other matters contemplated by the foregoing resolutions are hereby approved, adopted, ratified and
confirmed.

                                        *       *      *




                                                4
